Citation Nr: 1337068	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a vestibular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from October 1990 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Offices (RO), in Roanoke, Virginia.  

This matter was previously before the Board in January 2012 at which time it was remanded for additional development.  It is now returned to the Board.  The Board finds that there has been substantial compliance with its January 2012 remand instructions.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the record indicates that the AMC contacted the appellant to obtain any additional relevant documents pertinent to the appeal.  The AMC also had the appellant undergo additional medical testing and obtained an etiological opinion concerning the appellant's purported vestibular disorder now on appeal.  Those documents were then included in the claims file and a Supplemental Statement of the Case was issued.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the January 2012 remand instructions.  See Stegall v. West, 11 Vet. Ap. 268, 271 (1998) (a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the appellant by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While on active duty, the appellant experienced dizziness.  However, a permanent vestibular disorder, to include dizziness or vertigo, was not diagnosed. 

2.  Although the appellant claims to now experience symptoms associated with a vestibular disorder, and has described some of the manifestations produced by such a condition, a specific disorder has not been diagnosed.  

3.  Medical evidence that etiologically links the appellant's asserted vestibular disorder with his active service or any incidents therein has not been presented.   


CONCLUSION OF LAW

The criteria for the establishment of service connection for a vestibular disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications in November 2006 also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication in February 2012 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded a VA examination in 2012.  The results from the examination are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The appellant claims that he now suffers from a vestibular disorder, i.e., vertigo or dizziness, which he attributes to active service.  The record shows that while he was on active duty, he did complain of dizziness.  However, a permanent vestibular disorder was not diagnosed.  Moreover, his separation examination report showed normal findings, i.e., no manifestations or symptoms of a vestibular disorder, and no relevant complaints were raised on the accompanying report of medical history.

Since service, the appellant has undergone extensive care through a private ear, nose, and throat specialist for recurrent bilateral ear complaints.  The record indicates that these treatments were provided in 2005 and 2006.  Per the private treatment records, the private doctor inserted collar button tubes into both ears that removed "serious fluid" in the ears.  The appellant's hearing was improved.  Despite this treatment, none of these records show treatment for a vestibular disorder to include dizziness or vertigo.  A further review of the other medical records contained in the claims file does not show that the appellant has been diagnosed with or treated for a general vestibular disorder or dizziness or vertigo.

As noted above, service connection may also be granted on a presumptive basis for certain chronic disabilities when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  It is possible that the appellant's purported vestibular disorder may have been caused by an organic disease of the nervous system, and as such, might be considered a presumptive disorder.  Nevertheless, in this case, there is no evidence of record to show that the appellant sought treatment for any vestibular disorder within the year immediately following his release from active service, and the evidence does not otherwise establish manifestations within that timeframe.  Accordingly, he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2013).

In conjunction with his claim for benefits, the appellant underwent numerous audiological examinations since leaving service.  The most recent of those examinations occurred in February 2012.  In that examination, the examiner found:

The Veteran's type of hearing loss is mixed loss.  It is due to his chronic Eustachian tube dysfunction and recurrent otitis media which is aggravated by cigarette smoking.  The Vet admits to recurrent ear infections and treatment with ear tubes as a child therefore this was a pre-existing condition prior to the military.  There is no relationship to taking Lariam in my opinion and no peer reviewed medical literature to endorse a relationship between Lariam and hearing loss.  MRI and EEG evals were normal.  There was no treatment of "vestibular problems" found in the C-file review.  

As noted, the appellant's post-service medical records do not show that the appellant has been diagnosed with a vestibular disorder that is related to service or any incident therein.  That is, none of the treatment records, either private or governmental, etiologically link the purported condition with the appellant's service.  There are no other medical opinions of record concerning the existence of a vestibular disorder that was caused by or the result of his military service.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 739, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, the record contains a negative opinion provided by VA health care provider.  The Board notes that the VA examiner who provided the opinion contained in the claims folders has not been equivocal.  Rather, the reviewer was very specific and direct in the opinion that was provided.  Based on the clarity and specificity provided in the opinion, the VA reviewer's opinion does not appear speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2013) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

The Board acknowledges the statements provided by the appellant.  However, in comparison to the medical opinion provided, the appellant did not support his assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts.  As such, the Board finds that the "opinion" provided by the appellant lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Alternatively, as previously reported, a medical expert has fairly considered all the evidence and the opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's opinion on which it bases its determination that service connection for vestibular disorder is not warranted.  In other words, the Board attaches the most significant probative value to the VA opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 44, 448-9 (2000).

Turning to the written statements provided by the appellant, the Board acknowledges that the appellant is competent to state that he has experienced vertigo or dizziness.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of such assertions.

The Board finds that the statements made by the appellant, to the effect that he now suffers from a vestibular disorder that was caused by his military service inconsistent with the record.  Initially, it is noted that the separation examination was normal, with no relevant complaints raised in the report of medical history.  Moreover, from shortly after he was discharged from service, the appellant was aware of the VA compensation program, as evidenced by the fact that he filed a claim of vocational rehabilitation benefits immediately following service.  Moreover, shortly thereafter, he filed a claim for service connection for various disorders.  Yet, at that time, he did not claim entitlement to service connection for a vestibular disorder.  Thus, it would appear that the appellant was not experiencing chronic symptoms as of that time, or, if he was, he did not attribute any dizziness or vertigo or other symptoms to his active service.  Moreover, following service he repeatedly sought treatment for various maladies.  However, it was not until 2005, approximately ten years after his discharge from service, that he actually presented a claim for said benefits to the VA.  Overall, then, the Board finds his statements inconsistent with his actions after discharge from active service.  In sum, the Board concludes that the appellant's statements are not credible.

A Veteran is competent to state what he experienced, such as experiencing dizziness.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of the claimed condition.  In this case, the Board finds that the appellant's reports concerning symptoms and manifestation he reportedly began experiencing in service or shortly thereafter and then continuously since his discharge from active service less than credible.  The Board notes that none of the private and governmental health care providers have ever even insinuated that the appellant actually now suffers from a vestibular disorder or that any complained of symptoms such as vertigo or dizziness was related to or caused by or the result of the appellant's military service.  Thus, the lay assertions are not competent or sufficient.  Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

Furthermore, even if the Board were to accept the appellant's statements as to continuity of symptomatology, in this case no chronic disease was manifest in service or during a relevant presumptive period.  Thus, the appellant is precluded from establishing service connection on this basis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, a competent medical nexus opinion is required and here, as already discussed, such evidence finds squarely against the claim.

In conclusion, after reviewing the claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a vestibular disorder is denied.  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for headaches must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The appellant has averred that he now experiences headaches that he maintains were either caused by service or by a service-connected disorder.  More specifically, in the appellant's notice of disagreement, dated June 21, 2007, the appellant stated that it was his belief that his headaches were secondary to his now service-connected psychiatric disorder.

A VA examination report dated in February 2012 shows that the appellant underwent an examination at his local VA Medical Center.  Following examination of the Veteran, the examiner concluded that the appellant's current headaches were not related to the acute headaches from which he suffered while on active duty.  However, the examiner did not provide any comments or conclusions concerning the appellant's specific assertion that the current headaches were secondary to or a result of his service-connected psychiatric disorder.  In this regard, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As such, a new medical opinion is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is remanded to the AMC for the following development: 

1.  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment for headaches since January 2012, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC shall inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  The RO/AMC shall arrange for another neurological examination of the appellant.  The claims file, including any documents obtained as a result of this Remand, must be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that they have reviewed all of the medical records prior to examining the appellant.

With respect to headaches, the examiner must specifically make a determination as to whether the appellant now suffers from any type of headaches at present or at any time during the claims period, reconciling such finding with other medical evidence of record.  

If so, the examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the appellant's headaches had their onset in service, in the year immediately following any period of service, or are otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the appellant's headaches were caused (in whole or in part) by a service-connected disability, to specifically include the acquired psychiatric disorder?
(c)  Is it at least as likely as not that the appellant's headaches are aggravated (permanently worsened) by a service-connected disability, to specifically include the acquired psychiatric disorder?

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for headaches in the appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the appellant's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  If the appeal is returned to Board without compliance of the Remand directives, another remand will likely result.  Stegall, 11 Vet. App. at 271. 
4.  The RO/AMC will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.  The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


